DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, Species D (Claims 21-26 and 31) without traverse in the reply filed on 9/7/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the total weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "total weight".
Claim 25 recites the limitation "the total weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "total weight".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US 2021/0068444) in view of Pandolfino (US 2020/0035121).
Regarding Claim 21 and 31, Alarcon (‘444) teaches a method for producing a composition comprising: an organosulfur compound being dimethyl disulfide that is a fragrance (See Claim 40, paras. 226, 358 where all materials have a fragrance.), however, fails to expressly disclose and primary terpene compound selected from the group consisting of myrcene, (3-caryophyllene, limonene, a-pinene, (3-pinene, valencene, ocimene, terpinolene, or a combination of any two or more thereof.
Pandolfino (‘121) teaches the most prevalent terpenes found in cannabis being myrcene, limonene and pinene that add taste to a consumable product (See paras. 135 and 104.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Alarcon’s (‘444) cannabis flavoring would have the naturally occurring taste agents as taught by Pandolfino (‘121) that provides a product with desirable taste or alternatively add at least one the claimed naturally occurring terpenes to Alarcon’s (‘444) composition to provide flavoring with desirable taste.  Selecting terpenes would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a composition that is suitable for its intended purpose.
Regarding Claim 22, Alarcon (‘444) teaches a method for producing a composition wherein the composition is an edible composition (See paras. 226, 358.).
Regarding Claim 23, Alarcon (‘444) teaches a method for producing a composition discussed above, however, fails to expressly disclose comprising about 0.000001 wt% to about 0.3 wt% of the organosulfur compound, based on the total weight of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that Alarcon’s (‘444) composition would have the claimed amount as the same ingredients are disclosed.
Regarding Claim 24, Alarcon (‘444) teaches a method for producing a composition discussed above, however, fails to expressly disclose wherein the organosulfur compound comprises prenyl mercaptan, prenylthioacetate, or 2-methylthiophene.
Applicant does not set forth any non-obvious unexpected results for selecting one organosulfur compound over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that Alarcon’s (‘444) composition would have the same naturally occurring organosulfur compounds as claimed as the same ingredients are used.
Regarding Claim 25, Alarcon (‘444) and Pandolfino (‘121) teaches a method for producing a composition discussed above, however, fails to expressly disclose wherein the primary terpene compound is present in an amount of from about 0.1 wt% to about 99 wt%, based on the total weight of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that Alarcon’s (‘444) composition in view of Pandolfino (‘121) would have the claimed amount as the same ingredients are disclosed.
Regarding Claim 26, Alarcon (‘444) teaches a method for producing a composition above, however, fails to expressly disclose wherein the secondary terpene compound is present in an amount of about 0.01 wt% to about 50 wt%, based on the total weight of the composition.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that Alarcon’s (‘444) composition would have the claimed amount as the same ingredients are disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793 
September 9, 2022